EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Corless on April 14, 2021.
The application has been amended as follows: 
Cancel claims 16-20 and 23 as claims being redundant to the limitations in claim 1 or failing to further limit claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:

    PNG
    media_image1.png
    396
    627
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    116
    524
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    396
    616
    media_image3.png
    Greyscale

None of the references of record disclose the claimed method of claim 1 wherein having (iii) wherein one or more materials from the one or more resins and that comprise (A) one or more base reactive groups and (B) one or more nitro or sulfoxide groups that are present on the same resin repeat unit and having a photoacid-labile group as stated above.
Further, none of the prior art references disclose the claimed one or more materials distinct from the one or more resin s comprising the base reactive groups as seen in claim 27. 
Accordingly, claims 1, 3, 5, 11, 12, 21, 22, and 25-29 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
NISHIMURA et al (2004/0013972) disclose polynitrobenzyl methacrylate resins used in radiation sensitive refractive index changing compositions.
WANG et al (2006/0246373) report composition used in immersion lithography having fluorinated groups in the resin which is non-mixable and reduces migration or leaching of the photoresist materials into the immersion fluid.
WANG et al (9,436,082) report composition comprising base-reactive components in a reins for dry lithography.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
April 14, 2021